EXHIBIT SECOND AMENDMENT TO CREDIT AGREEMENT SECOND AMENDMENT (this “Amendment”), dated as of October 15, 2009, to the Credit Agreement, dated as of February 28, 2008, as amended by that certain First Amendment to Credit Agreement dated as of May 29, 2009 (as amended, restated, amended and restated, supplemented or otherwise modified from time to time, the “Credit Agreement”), amongSOLUTIA INC., a Delaware corporation (the “U.S. Borrower”); SOLUTIA EUROPE SPRL/BVBA, a private limited liability company incorporated under Belgian law with registered office Chaussée de Boondael 6, 1050 Bruxelles, registered with the Crossroads Bank for Enterprises under number 0460.474.440, Commercial Court of Brussels (formerly known as Solutia Europe SA/NV, a limited liability company) (“Solutia Europe”); FLEXSYS SA/NV, a limited liability company incorporated under Belgian law (“société anonyme” / “naamloze vennootschap”), having its registered office at Boondaalsesteenweg 6, 1050 Brussels, Belgium and registered with the Crossroads Bank for Enterprises under number 454.045.419, Commercial Court of Brussels (“Flexsys” and together with Solutia Europe, the “European Borrowers”, and each, a “European Borrower”; the European Borrowers, together with the U.S. Borrower, are the “Borrowers” and each, a “Borrower”); each of the Lenders; CITIBANK, N.A., as administrative agent for the Lenders (together with its successors in such capacity, the “Administrative Agent”), and as collateral agent for the Secured Parties (together with its successors in such capacity, the “Collateral Agent”) and as Issuer (the “Issuer”); CITIBANK INTERNATIONAL PLC, as collateral agent for the European Secured Parties, and the other parties party thereto.Capitalized terms used herein without definition shall have the meanings ascribed to them in the Credit Agreement. RECITALS A.Borrowers, the Administrative Agent, the Lenders and other parties thereto are party to the Credit Agreement. B.Borrowers have requested that certain amendments be made to the Credit Agreement as set forth herein. C.The Lenders signatory to an acknowledgement and consent in the form attached hereto as Annex A (a “Lender Consent Letter”) and the Administrative Agent have consented to this Amendment on the terms and subject to the conditions set forth herein. AGREEMENT NOW, THEREFORE, in consideration of the foregoing and the mutual covenants herein contained, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereby agree as follows: 1.Amendments to Credit Agreement.As of the Second Amendment Effective Date (as defined below) and subject to the satisfaction of the conditions set forth in Section 2 hereof, the Credit Agreement shall be amended as set forth below: (a)Amendments to Section 1.01 – Defined Terms.Section 1.01 of the Credit Agreement is hereby amended by adding the following definitions to Section 1.01, which shall be inserted in the proper alphabetical order. “FAS 5” means the Statement of Financial Accounting Standards No. 5 of The Financial Accounting Standards Board. “Permitted Loan Purchase” has the meaning assigned to such term in the Term Loan Credit Agreement as in effect on the date hereof (after giving effect to the first amendment thereto). “Permitted Other Debt” shall mean senior secured or unsecured notes or loans (which in either case, if secured, are secured by a Lien ranking junior to the Lien securing the Term Loan Obligations with respect to such Collateral), in either case issued by a U.S.
